Citation Nr: 0728719	
Decision Date: 09/12/07    Archive Date: 09/25/07

DOCKET NO.  04-16 543A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to compensation under the provisions of 
38 U.S.C. § 1151 for a right eye disorder.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Bush, Associate Counsel




INTRODUCTION

The veteran served on active duty in the United States Army 
from July 1942 to May 1945.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal of rating decisions of the Department of 
Veterans Affairs Regional Office in Chicago, Illinois (the 
RO).

Procedural history

The 1151 claim

In a July 2002 rating decision, the RO denied the veteran's 
claim for entitlement to benefits pursuant to 38 U.S.C.A. 
§ 1151.  The veteran filed a notice of disagreement in 
regards to the July 2002 rating decision.  He requested 
review by a decision review officer (DRO).  The DRO conducted 
a de novo review of the claim and confirmed the previous 
denial in a May 2004 statement of the case (SOC).  The appeal 
was perfected with the timely submission of the veteran's 
substantive appeal (VA Form 9) in May 2004.

The TDIU claim

Service connection for a psychiatric disability was granted 
in a June 1945 rating decision; a 50 percent disability 
rating was assigned.  This is the veteran's only service-
connected disability.

In a March 2003 rating decision, the RO denied the veteran's 
claim for entitlement to TDIU.  The veteran filed a notice of 
disagreement in regards to the March 2003 rating decision.  
He requested DRO review.  The DRO conducted a de novo review 
of the claim and confirmed the previous denial in an April 
2006 statement of the case (SOC).  The appeal was perfected 
with the timely submission of the veteran's substantive 
appeal (VA Form 9) in May 2006.

Both issues

The veteran was scheduled to appear for a Travel Board 
hearing as to both issues on appeal in July 2006.  However, 
he failed to report for that hearing and provided no 
explanation for his failure to report.  His hearing request, 
therefore, is deemed withdrawn.  See 38 C.F.R. §§ 20.702(d); 
20.704(d) (2006).

In October 2006, a motion to advance this case on the Board's 
docket was granted.  
See 38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 20.900 
(2006).

This case was previously before the Board in November 2006, 
when it was remanded for further procedural development.  
This was accomplished, and in June 2007 the VA Appeals 
Management Center (AMC) issued a supplemental statement of 
the case which continued to deny the veteran's claims.  The 
veteran's claims folder has been returned to the Board for 
further appellate proceedings.

Issues not on appeal

In a memorandum from the veteran's representative dated March 
25, 2005, the veteran alleged clear and unmistakable error 
(CUE) in a May 1994 RO decision which denied the veteran's 
claim of entitlement to service connection for a bilateral 
eye disability.  A letter was sent to the veteran from the RO 
in February 2007 indicating that the claim was being 
addressed.  It does not, however, appear that a decision has 
been issued by the RO.  The Board is therefore without 
jurisdiction to consider it.  See Godfrey v. Brown, 7 Vet. 
App. 398 (1995) [the Board does not have jurisdiction of 
issues not yet adjudicated by the RO].  That issue is 
referred to the RO for appropriate action.

In a March 2006 rating decision, the RO denied the reopening 
of the previously-denied claim of entitlement to service 
connection for a left eye disability.  To the Board's 
knowledge, the veteran has not disagreed with that decision 
and it is therefore not in appellate status.  See Archbold v. 
Brown, 9 Vet. App. 124, 130 (1996) [pursuant to 38 U.S.C.A. § 
7105(a), the filing of a notice of disagreement initiates 
appellate review in the VA administrative adjudication 
process, and the request for appellate review is completed by 
the claimant's filing of a substantive appeal after a 
statement of the case is issued by VA].

In November 2006, the Board denied the veteran's claims of 
entitlement to an increased disability rating for service-
connected generalized anxiety disorder.  The Board's decision 
is final.  See 38 C.F.R. § 20.1100 (2006). 


FINDINGS OF FACT

1.  A preponderance of the medical evidence supports a 
conclusion that loss of vision in the veteran's right eye was 
not caused by VA medical treatment.

2.  The medical and other evidence of record does not 
demonstrate that the veteran's service-connected anxiety 
disorder, alone, renders him unable to secure or follow a 
substantially gainful occupation.


CONCLUSIONS OF LAW

1.  The criteria for the entitlement to compensation under 
38 U.S.C.A. § 1151 have not been met.  38 U.S.C.A. § 1151 
(West 2002).  

2.  The criteria for a total disability rating based on 
individual unemployability due to service-connected 
disability have not been met, including on an extraschedular 
basis.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 
3.340, 3.341, 4.16, 4.19 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks compensation pursuant to 38 U.S.C. § 1151 
for a right eye disorder.  He also seeks TDIU.

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision.

Stegall concerns

In November 2006, the Board remanded these claims.  In 
essence, the Board remand called upon the agency of original 
jurisdiction (the AMC) to send the veteran a notice letter 
under the Veterans Claims Assistance Act of 2000 (VCAA).  As 
will be described in greater detail immediately below, this 
was accomplished in December 2006.  The AMC readjudicated the 
veteran's claims via a June 2007 supplemental statement of 
the case.  

The Board finds that the AMC has complied with the directives 
of its remand.  
See Stegall v. West, 11 Vet. App. 268, 271 (1998) [where the 
remand orders of the Board are not complied with, the Board 
errs as a matter of law when it fails to ensure compliance].

The VCAA 

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claim.  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2006).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issues on appeal.  The Board 
observes that the veteran was informed of the relevant law 
and regulations pertaining to his claim for benefits pursuant 
to 38 U.S.C. § 1151 in a letter from the AMC (issued pursuant 
to the Board's remand instructions) dated December 13, 2006, 
including the necessity of evidence showing the veteran had 
additional disability as a result of VA medical treatment 
that was "the direct result of VA fault such as 
carelesseness, negligence, lack of proper skill, or error in 
judgment" or "not reasonably expected."  Additionally, the 
veteran was informed of the relevant law and regulations 
pertaining to his TDIU claim in a letter from the RO dated 
July 5, 2005, including the necessity of evidence "that your 
service-connected disabilities are so severe that you are not 
able to work."  

Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of his claims in the above-referenced 
July 2005 letter from the RO and December 2006 letter from 
the AMC, whereby the veteran was advised of the provisions 
relating to the VCAA.  Specifically, the veteran was advised 
in the July 2005 and December 2006 letters that VA would 
obtain all evidence kept by the VA and any other Federal 
agency, to include VA treatment records and records from the 
Social Security Administration.  The letters also informed 
the veteran that VA would, on his behalf, make reasonable 
efforts to obtain relevant private medical records, including 
records from State or local governments and private doctors 
and hospitals.  Both letters stressed to the veteran: "You 
must give us enough information about your records so that we 
can request them from the person or agency that has them. If 
the holder of the records declines to give us the records or 
asks for a fee to provide them, we'll notify you of the 
problem.  It is your responsibility to make sure that we 
receive all requested records that are not in the possession 
of a Federal department or agency" [Emphasis as in 
originals].  Additionally, the July 2005 and December 2006 
VCAA letters informed the veteran that a VA examination would 
be scheduled if necessary to adjudicate his claims.  

Finally, the Board notes that the VCAA letters specifically 
requested of the veteran: "If there is any other evidence or 
information that you think will support your claim, please 
let us know.  If you have any evidence in your possession 
that pertains to your claim, please send it to us."  The 
Board believes that this request complies with the 
requirements of 38 C.F.R. § 3.159 (b) in that it informed the 
veteran that he could submit or identify evidence other than 
what was specifically requested by the RO. 

The veteran was not provided notice of the VCAA prior to the 
initial adjudication of his claims, which was by rating 
decisions in July 2002 and March 2003.  The Board is of 
course aware of the Court's decision in Pelegrini v. 
Principi, 17 Vet. App. 412 (2004), which appears to stand for 
the proposition that VCAA notice must be sent prior to 
adjudication of an issue by the RO.  Crucially, the veteran 
was provided with VCAA notice through the July 2005 and 
December 2006 VCAA letters and his claims were readjudicated 
in the June 2007 SSOC, after he was provided with the 
opportunity to submit evidence and argument in support of his 
claims and to respond to the VA notice.  Thus, any VCAA 
notice deficiency has been rectified, and there is no 
prejudice to the veteran in proceeding to consider his claims 
on the merits.  The veteran has pointed to no prejudice 
resulting from the timing of the VCAA notice. 

Finally, there has been a significant recent Court decision 
concerning the VCAA.  In Dingess v. Nicholson, 19 Vet. App. 
473 (2006), the Court observed that a claim of entitlement to 
service connection consists of five elements:  (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  

In this case, elements (1), (2) and (3) are irrelevant.  With 
respect to elements (4) and (5), the veteran was provided 
notice as to degree of disability and effective date in a 
letter from the RO dated March 20, 2006.  The March 2006 
letter detailed the evidence considered in determining a 
disability rating, including "nature and symptoms of the 
condition; severity and duration of the symptoms; and impact 
of the condition and symptoms on employment."  The veteran 
was also advised in the letter as to examples of evidence 
that would be pertinent to a disability rating, such as on-
going treatment records, recent Social Security 
determinations and statements from employers as to job 
performance and time lost due to service-connected 
disabilities.  With respect to effective date, the March 2006 
letter instructed the veteran that two factors were relevant 
in determining effective dates of an increased rating claim: 
when the claim was received; and when the evidence "shows a 
level of disability that supports a certain rating under the 
rating schedule or other applicable standards."  The veteran 
was also advised in the letter as to examples of evidence 
that would be pertinent to an effective date determination, 
such as information about continuous treatment or when 
treatment began, service medical records the veteran may not 
have submitted and reports of treatment while attending 
training in the Guard or Reserve.  

In any event, elements (4) and (5) are rendered moot via the 
RO's denial of the veteran's claims for benefits pursuant to 
38 U.S.C. § 1151 and TDIU.  In other words, any lack 
advisement as to those two elements is meaningless, because 
disability ratings and effective dates were not assigned for 
the claims. 
In short, the record indicates that the veteran received 
appropriate notice pursuant to the VCAA.

Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the veteran].   

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claims.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claims.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claims.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2006).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating them.  In particular, the RO has obtained 
reports of VA medical treatment of the veteran, which will be 
discussed below.  Additionally, the veteran was provided VA 
examinations in March 2003 and April 2004, the results of 
which will be discussed below.  The reports of the medical 
examinations reflect that the examiners recorded the 
veteran's past medical history, noted his current complaints, 
conducted appropriate examinations and rendered appropriate 
diagnoses and opinions.  

The veteran indicated in an August 2003 VA outpatient note 
that he was receiving disability compensation from the Social 
Security Administration (SSA).  However, there is no 
suggestion in the record that the SSA records would be 
pertinent to the issues currently on appeal.  The veteran has 
not so indicated, despite the VCAA notice letters which 
instructed him to identify any evidence which was pertinent 
to his claim.  See Brock v. Brown, 10 Vet. App. 155, 161-2 
(1997) [VA is not obligated to obtain records which are not 
pertinent to the issue on appeal].  As the Court has stated: 
"VA's . . . . 'duty to assist' is not a license for a 
'fishing expedition' to determine if there might be some 
unspecified information which could possibly support a 
claim."  See Gobber v. Derwinski, 2 Vet. App. 470, 472 
(1992).  

Accordingly, the Board finds that under the circumstances of 
this case, the VA has satisfied the notification and duty to 
assist provisions of the law and that no further actions 
pursuant to the VCAA need be undertaken on the veteran's 
behalf.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2006).  The veteran has been accorded the opportunity to 
present evidence and argument in support of his claims.  As 
noted in the Introduction, the veteran failed to appear for 
his personal hearing and has not asked that such be 
rescheduled.

Accordingly, the Board will proceed to a decision.

1.  Entitlement to compensation under the provisions of 
38 U.S.C. § 1151 for a right eye disorder.

Relevant law and regulations

In pertinent part, 38 U.S.C. § 1151 reads as follows:

"(a) Compensation under this chapter and dependency and 
indemnity compensation under chapter 13 of this title 
shall be awarded for a qualifying additional disability 
or a qualifying death of a veteran in the same manner as 
if such additional disability or death were service-
connected.  For purposes of this section, a disability 
or death is a qualifying additional disability or 
qualifying death if the disability or death was not the 
result of the veteran's willful misconduct and--

(1) the disability or death was caused by hospital 
care, medical or surgical treatment, or examination 
furnished the veteran under any law administered by 
the Secretary, either by a Department employee or 
in a Department facility as defined in section 
1701(3)(A) of this title, and the proximate cause 
of the disability or death was- (A) carelessness, 
negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part 
of the Department in furnishing the hospital care, 
medical or surgical treatment, or examination; or 
(B) an event not reasonably foreseeable."

Effective September 2, 2004, the regulations pertaining to 
claims for compensation pursuant to 38 U.S.C.A. § 1151 filed 
on or after October 1, 1997, were amended.  See 69 Fed. Reg. 
46,426 (Aug. 3, 2004) [codified as amended at 3.361].  Those 
regulations largely implemented the provisions of 38 U.S.C. § 
1151.

Additional disability

In determining whether a veteran has an additional 
disability, VA compares the veteran's condition immediately 
before the beginning of the hospital care or medical or 
surgical treatment upon which the claim is based to the 
veteran's condition after such care or treatment.  38 C.F.R. 
§ 3.361(b) (2006).

To establish causation, the evidence must show that the 
hospital care or medical or surgical treatment resulted in 
the veteran's additional disability.  Merely showing that a 
veteran received care or treatment and that the veteran has 
an additional disability does not establish cause.  38 C.F.R. 
§ 3.361(c)(1) (2006).

Hospital care or medical or surgical treatment cannot cause 
the continuance or natural progress of a disease or injury 
for which the care or treatment was furnished unless VA's 
failure to timely diagnose and properly treat the disease or 
injury proximately caused the continuance or natural 
progress.  38 C.F.R. § 3.361(c)(2) (2006).

Carelessness, negligence, etc.

To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing hospital care, medical or surgical 
treatment, or examination proximately caused a veteran's 
additional disability or death, it must be shown that the 
hospital care or medical or surgical treatment caused the 
veteran's additional disability or death; and (i) VA failed 
to exercise the degree of care that would be expected of a 
reasonable health care provider; or (ii) VA furnished the 
hospital care or medical or surgical treatment without the 
veteran's informed consent.  Determinations of whether there 
was informed consent involve consideration of whether the 
health care providers substantially complied with the 
requirements of 38 C.F.R. § 17.32.  Minor deviations from the 
requirements of 38 C.F.R. § 17.32 that are immaterial under 
the circumstances of a case will not defeat a finding of 
informed consent. 
38 C.F.R. § 3.361(d)(1) (2006).

Foreseeability

Whether the proximate cause of a veteran's additional 
disability or death was an event not reasonably foreseeable 
is in each claim to be determined based on what a reasonable 
health care provider would have foreseen.  The event need not 
be completely unforeseeable or unimaginable but must be one 
that a reasonable health care provider would not have 
considered to be an ordinary risk of the treatment provided.  
In determining whether an event was reasonably foreseeable, 
VA will consider whether the risk of that event was the type 
of risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of 38 C.F.R. § 17.32. 38 C.F.R. § 3.361(d)(2) (2006).

Factual background

In March 2001 the veteran underwent a phacoemulsification 
with posterior chamber intraocular lens implant of the right 
eye and vitrectomy of the right eye at the VAMC in Chicago.  
After complaining of decreased vision and redness in the 
right eye, the veteran was found to have a retinal 
detachment, which was repaired in May 2001 with no 
complications.

Analysis

The veteran contends that he sustained additional disability 
in the form of loss of vision in the right eye due the above-
referenced VA surgeries.  See his October 29, 2001 statement 
in support of claim.  

As noted in the law and regulations section above, to 
substantiate a claim under 38 U.S.C. § 1151, the evidence 
must show that VA treatment caused additional disability, and 
that such was the result of either negligence or carelessness 
on the part of VA or an event not reasonably foreseeable.  
The Board therefore must first determine whether the veteran 
experienced additional disability as a result of the VA 
surgical procedures.

With respect to the matter of additional disability, the 
April 2004 VA reviewer specifically opined on this matter:

This outcome is less likely than not a direct 
result of the retinal surgery and more likely than 
not a natural progression of the patient's advanced 
glaucoma disease.

There is no competent medical evidence to the contrary.  The 
only evidence in the claims file serving to link the 
veteran's claimed additional right eye disability to he VA 
surgical procedure emanates from statements made by the 
veteran and his spouse.  It is now well settled, however, 
that laypersons without medical training, such as the veteran 
and his spouse, are not qualified to render medical opinions 
regarding matters such as determinations of etiology, which 
call for specialized medical knowledge.  See Espiritu v. 
Derwinski, 2 Vet. App. 491, 494-5 (1992); see also 38 C.F.R. 
§ 3.159 (a)(1) [competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions].

The veteran has been accorded ample opportunity to present 
medical evidence in support of his claim for benefits 
pursuant to 38 U.S.C. § 1151.  If he was dissatisfied with 
the opinion of the April 2004 VA examiner he had ample 
opportunity to submit a medical opinion in his favor of his 
claim; he has failed to do so.  See 38U.S.C.A. § 5107(a) [it 
is the claimant's responsibility to support a claim for VA 
benefits].

In sum, the medical evidence shows that the veteran's right 
eye symptoms are merely the continuance or natural progress 
of a disease or injury for which the care or treatment was 
furnished.  See 38 C.F.R. § 3.361(c)(2) (2006).  For the 
reasons and bases expressed above the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of entitlement to compensation under 38 U.S.C. § 1151 for a 
right eye disorder.  The benefit sought on appeal is 
accordingly denied. 



2.  Entitlement to TDIU.

Pertinent law and regulations

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  See 38 C.F.R. § 4.16 (2006).  A 
finding of total disability is appropriate "when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation."  See 38 C.F.R. §§ 
3.340(a)(1), 4.15 (2006).

"Substantially gainful employment" is that employment 
"which is ordinarily followed by the nondisabled to earn 
their livelihood with earnings common to the particular 
occupation in the community where the veteran resides."  
Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  "Marginal 
employment shall not be considered substantially gainful 
employment."  38 C.F.R. § 4.16(a) (2006).
The Court noted the following standard announced by the 
United States Court of Appeals for the Eighth Circuit in 
Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975):
        
        It is clear that the claimant need not be a total 
'basket case' before 
        the courts find that there is an inability to engage in 
substantial gainful 
        activity.  The question must be looked at in a practical 
manner, and mere 
        theoretical ability to engage in substantial gainful 
employment is not a 
        sufficient basis to deny benefits.  The test is whether 
a particular job is 
        realistically within the physical and mental 
capabilities of the claimant.

A claim for a total disability rating based upon individual 
unemployability "presupposes that the rating for the 
[service-connected] condition is less than 100%, and only 
asks for TDIU because of 'subjective' factors that the 
'objective' rating does not consider."  Vettese v. Brown, 7 
Vet. App. 31, 34-35 (1994).

In Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the Court 
referred to apparent conflicts in the regulations pertaining 
to individual unemployability benefits.  Specifically, the 
Court indicated there was a need to discuss whether the 
standard delineated in the controlling regulations was an 
"objective" one based on the average industrial impairment 
or a "subjective" one based upon the veteran's actual 
industrial impairment.  In a pertinent precedent decision, 
the VA General Counsel concluded that the controlling VA 
regulations generally provide that veterans who, in light of 
their individual circumstances, but without regard to age, 
are unable to secure and follow a substantially gainful 
occupation as the result of service-connected disability 
shall be rated totally disabled, without regard to whether an 
average person would be rendered unemployable by the 
circumstances.  Thus, the criteria include a subjective 
standard.  It was also determined that "unemployability" is 
synonymous with inability to secure and follow a 
substantially gainful occupation.  VAOPGCPREC 75-91. 

In determining whether unemployability exists, consideration 
may be given to the veteran's level of education, special 
training and previous work experience, but not to his age or 
to any impairment caused by non service-connected 
disabilities.         38 C.F.R. §§ 3.341, 4.16, 4.19 (2006).

A total disability rating for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities, provided that, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more.  38 C.F.R. § 4.16(a) 
(2006).  If there are two or more disabilities, there shall 
be at least one disability ratable at 40 percent or more and 
the combined rating must be 70 percent or more.  
38 C.F.R. § 4.16(a) (2006).  Id.

Pursuant to 38 C.F.R. § 4.16(b), when a claimant is unable to 
secure and follow a substantially gainful occupation by 
reason of service-connected disabilities, but fails to meet 
the percentage requirements for eligibility for a total 
rating set forth in 
38 C.F.R. § 4.16(a), such case shall be submitted for 
extraschedular consideration in accordance with 38 C.F.R. § 
3.321.
Analysis

As has been discussed in the law and regulations section 
above, TDIU may be awarded on either a schedular basis or an 
extraschedular basis.  

Schedular basis

The veteran has one service-connected disability, anxiety 
disorder, which is currently 50 percent disabling.  [As was 
noted above in the Introduction, his claim for an increased 
rating was denied by the Board in November 2006.]  Therefore, 
he does not meet the criteria for consideration of TDIU on a 
schedular basis.  
See 38 C.F.R. § 4.16(a) (2006).

Extraschedular basis

In accordance with 38 C.F.R. § 4.16(b), the Board has 
considered whether the veteran's claim for a total rating 
based on unemployability due to service-connected disability 
should be referred to the Director of the Compensation and 
Pension Service for extra-schedular consideration under 38 
C.F.R. § 3.321(b)(1) (2006).

The veteran has not presented competent evidence to support 
the premise that his service-connected anxiety disorder has 
resulted in marked interference with employment or frequent 
periods of hospitalization as to render impracticable the 
application of the regular schedular standards.

The March 2003 VA examiner specifically noted: "Regarding 
[the veteran's] unemployability, it seems from his history 
that in spite of years of anxiety, he has been employed.  
Therefore, it seems unlikely that his anxiety disorder at 
this point would result in him being unemployable."  

No other medical evidence e has suggested that the veteran's 
anxiety disorder markedly interferes with his employment, 
beyond he level contemplated in the 50 percent rating which 
has been assigned for many decades.  Instead, VA treatment 
records show that the veteran has a number of non service-
connected medical problems of more recent onset which affect 
his employability, to include Grave's disease, diabetes 
mellitus, coronary artery disease and gastroesophageal reflux 
disease.  

The veteran himself endorses the conclusion that his 
psychiatric problems are not the sole source of his problems 
with employment.  During his March 2003 VA examination, the 
veteran stated: "At my age I don't want to work, part of it 
is nerves."  

The effect of the veteran's anxiety disorder on his ability 
to work is clearly contemplated in, and compensated by, the 
assigned 50 percent disability rating.  Loss of industrial 
capacity is the principal factor in assigning schedular 
disability ratings.  See 38 C.F.R. §§ 3.321(a), 4.1 (2006).  
38 C.F.R. § 4.1 specifically states: "[g]enerally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  See Moyer v. Derwinski, 
2 Vet. App. 289, 293 (1992) and Van Hoose v. Brown, 
4 Vet. App. 361, 363 (1993) [noting that the disability 
rating itself is recognition that industrial capabilities are 
impaired].  Thus, while in no way diminishing the obvious 
impact that the anxiety disorder has on the veteran's 
industrial capacity, this is already taken into consideration 
in the assigned rating.

Considering the above evidence, the Board does not find that 
the veteran's anxiety disorder causes interference with 
employment which is sufficient to warrant referral for 
consideration of an extraschedular rating.

Moreover, there is no evidence of an exceptional or unusual 
clinical picture, or of any other factor which would allow 
for the assignment of an extraschedular rating such as 
frequent hospitalizations.  Specifically, the record does not 
show that the veteran has required any hospitalizations 
related to his anxiety disorder after his separation from 
service.

Based on the record, referral of this issue to appropriate VA 
officials for extraschedular consideration is not warranted.  
Conclusion

In summary, for the reasons and bases which have been 
expressed above, the Board concludes that the preponderance 
of the evidence is against this claim of entitlement to TDIU.  
The benefit of the doubt rule accordingly need not be 
applied.  The veteran's claim of entitlement to TDIU is 
accordingly denied.


ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for a 
right eye disorder due surgery performed at a VA facility is 
denied.

Entitlement to TDIU is denied.




____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


